DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 8/9/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
                           Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or 
Claim Objections
3. 	Claims 1, 2, 5, 6, 8 – 11 and 13 are objected to because of the following informalities: The following lack antecedent basis: In claim 1, lines 4 and 5, “the range of the respective natural frequency” and line 8, “the activation state”. In claim 5, line 2, “the vibrating portion” and line 3, “the clamping point”. In claim 6, line 2, “the inner side” and line 3, “the length”. In claim 8, line 3, “the other clamping region”, line 4, “the same side” and “the opposite clamping regions”, line 5, “the centre” and line 6, “the opposite side”. In claim 9, lines 1 and 2, “the continuous electrode” and “the inner side”. In claim 10, line 2, “the outer electrodes” and line 3, “the other outer electrode”. In claim 11, line 4, “the activation state”. In claim 13, line 3, “the end regions” and line 4, “the centre”. 	Regarding claim 2, this claim depends on itself. It appears that this claim should depend on claim 1.
 	Regarding claim 13, on lines 1 and 2, “wherein in the exciter layer comprises” is grammatically incorrect. 	Appropriate corrections are required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claims 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 11 and 12, in each of these claims, it is unclear what “it” is referring to.                                   Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albert (4,656,383 – See IDS dated 8/9/19).
 	Regarding claim 1, Albert discloses an apparatus comprising a vibrating beam  16 (See Fig. 1) which is tensioned differently under measurement conditions of a current quantity and an exciter arrangement for exciting the vibrating beam, wherein the exciter arrangement has at least one exciter layer with a piezoelectric activation layer (See Col. 5, lines 1 – 17) provided on a longitudinal portion of the vibrating beam which has a different length depending on an activation state which enables a correspondingly different vibration position of the vibrating beam (See Col. 4, lines 37 – 50 and 65 – 68, See Figs. 1 - 3).   	Regarding claim 2, the exciter layer comprises electrodes 38, 40, 42, 44 which encase the piezoelectric activation layer and wherein the vibrating beam forms one of the electrodes (See Col. 5, lines 4 – 13). 	Regarding claim 3, the exciter layer is electrically insulated with respect to the vibrating beam (See Fig. 2, See Col. 5, lines 45 – 51). 	Regarding claim 4, one electrode is provided on an outer side of the piezoelectric activation layer which extends at least over a longitudinal portion of the exciter layer (See Fig. 1). 	Regarding claim 5, one electrode extends from a vibrating portion of the vibrating beam (See Figs. 1 and 2).  

 	Regarding claim 7, two exciter layers are provided which are located on different sides of the vibrating wire (See Fig. 1). 	Regarding claim 8, the exciter layer extends from a clamping region 18, 20 of the vibrating beam and two electrodes are provided which extend on the same side of the exciter layer from opposite clamping regions towards one another as far as the centre of the exciter layer, and wherein an electrode passing through the clamping regions is provided on the opposite side of the exciter layer (See Fig. 1). 	Regarding claim 9, an electrode is located on an inner side of the exciter layer (See Fig. 1). 	Regarding claim 10, the electrodes are connected to power sources (See Col. 5, lines 14 – 29). 	Regarding claim 11, a piezoelectric exciter layer is provided on at least one longitudinal portion, which has a different length depending on the activation state and thereby brings about a deformation of the vibrating wire over at least one longitudinal portion (See Col. 5, lines 1 – 17). 	Regarding claim 12, the exciter layer is electrically insulated (See Fig. 2, See Col. 5, lines 45 – 51). 	Regarding claim 13, the exciter layer comprises electrodes on opposite sides of the vibrating beam (See Fig. 1).
.   
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.  	Adachi et al. (WO2006009220) disclose an ultrasonic transducer. 	Okada (JP2002090384) discloses a structure of motion sensor and internal connecting method. 	Furuhata (JP2008211863) discloses a piezoelectric vibrating body, electronic equipment, and method of mounting piezoelectric vibrating body conductively.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/8/22